             Case 1:21-cv-01644-GHW Document 5 Filed 03/23/21 Page 1 of 1


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT
                                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                     ELECTRONICALLY FILED
 MATTHEW CHARLES BELANGER,                                           DOC #:
                                                                     DATE FILED: 3/23/2021
                                     Plaintiff,
                                                                       1:21-cv-01644-GHW
                         -against-

 NEW YORK UNIVERSITY and NYU                                         ORDER OF SERVICE
 SHANGHAI,

                                     Defendants.

GREGORY H. WOODS, United States District Judge:

         Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

         The Clerk of Court is directed to issue summonses as to Defendants New York University

and NYU Shanghai. Plaintiff is directed to serve the summons and complaint on each defendant

within 90 days of the issuance of the summonses. If within those 90 days, Plaintiff has not either

served Defendants or requested an extension of time to do so, the Court may dismiss the claims

against Defendants under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to

prosecute.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package

         SO ORDERED.

Dated:     March 23, 2021
           New York, New York

                                                               GREGORY H. WOODS
                                                              United States District Judge
